Citation Nr: 0932946	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for depressive 
disorder with insomnia (also claimed as fatigue, multiple 
somatic complaints, panic attacks, body pains, headaches, 
palpitations, sweating, forgetfulness, chest pains, racing 
heart, suicidal thoughts and mood swings), assigned a 50 
percent rating prior to May 30, 2007.  

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) with depressive disorder, not 
otherwise specified, assigned a 50 percent rating from 
July 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 
1986 and from January 1989 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2006, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in January 2007.  The Veteran testified at a hearing 
before the Board in June 2009.  


FINDINGS OF FACT

1.  Prior to May 30, 2007, the Veteran's depressive disorder 
with insomnia was manifested by disablement no greater than 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas was not shown.

2.  From July 1, 2007, the Veteran's PTSD is productive of a 
disability picture which more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to depression affecting the ability to 
function independently, impaired impulse control, and 
inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  Prior to May 30, 2007, a rating in excess of 50 percent 
rating for depressive disorder was not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 
9411 (2008).

2.  From July 1, 2007, the criteria for a rating of 70 
percent (but no higher) for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130 Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in February 2005 and April 2005.  In June 2008, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board acknowledges that the VCAA letters sent to the 
Veteran in February 2005 and April 2005 do not meet the 
requirements of Vazquez-Flores.  However, another letter that 
does meet such requirements was issued in June 2008.  
Following the issuance of that letter, the claim was 
readjudicated and a supplemental statement of the case was 
issued in June 2008, thus curing the timing defect.  See 
Mayfield, 444 F. 3d 1328; Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains VA examinations performed in March 2005 and June 
2008.  The examination reports obtained are fully adequate 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  

Criteria & Analysis

An April 1998 RO decision granted service connection for 
depressive disorder with insomnia and assigned a 30 percent 
disability rating effective August 15, 1997 under Diagnostic 
Code 9434.  A January 2007 RO decision assigned a 50 percent 
disability rating effective February 7, 2005 under Diagnostic 
Code 9434.  A June 2008 RO decision granted a temporary 100 
percent evaluation for PTSD with depressive disorder, 
effective May 30, 2007 because the Veteran underwent 
hospitalization, and assigned a 50 percent disability rating 
for PTSD effective July 1, 2007, both under Diagnostic Code 
9434-9411.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

As noted above, the RO has assigned a 50 percent rating for 
PTSD pursuant to DC 9434-9411.  However, the criteria for 
rating psychiatric disabilities other than eating disorders 
is set forth pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Under the formula, a 50 percent rating is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran underwent a VA examination in March 2005.  He 
stated that he was hospitalized for a suicide attempt 
approximately one year earlier after overdosing on pills.  He 
reported that he worked as a letter carrier for 10 years.  He 
stated that, when not working, he spent his leisure time 
"closed up by myself, depressed, just lying there."  He 
reported sleeping three hours a night, even with the help of 
sleeping pills.  He stated that he was having serious 
conflicts with his girlfriend and was thinking about ending 
the relationship.  He reported heavy alcohol consumption.  He 
stated that one of his patrons on his route passed away two 
weeks earlier, which caused him to be depressed and turn to 
heavy drinking.  The examiner noted that progress notes 
indicated that the Veteran used this same statement over a 
year earlier as an excuse to return to drinking.  The Veteran 
stated that he had difficulty opening up to his therapist 
because "it is hard to open to any one who has not been 
through what I have been through."  However, he reported 
that he opened up to a complete stranger while at the VFW 
facility.  He stated that he "always" had auditory 
hallucinations of two male voices that he found irritating.  
He reported visual hallucinations, especially when he took 
medication.  He endorsed having delusions, and that there 
were special messages sent to him.  

Upon mental status examination, the Veteran was fully 
oriented, with no signs of any problems in cognitive 
functioning.  The examiner noted that the Veteran embellished 
on his responses and wanted to endorse many items to make it 
look like he was having serious psychotic problems.  The 
examiner also noted that some responses indicated 
inconsistency, including the fact that the Veteran could not 
open up to his therapist and yet he could open spontaneously 
to an acquaintance or a stranger at the VFW.  The Veteran 
showed no signs of problems with depression, anxiety or of a 
cognitive nature.  The examiner found that the Veteran wanted 
the examiner to see him as suffering a psychiatric problem 
more impairing than it actually was.  The examiner noted that 
the Veteran was socially active.  It was unclear whether the 
Veteran resumed school or whether he had impairment at 
school.  He continued to be gainfully employed.  The primary 
problem with the Veteran was his continued abuse of alcohol 
and marijuana, which had serious ramifications for his 
relationship with his girlfriend.  The examiner noted that 
these problems were not related to any problems with 
depression or anxiety.  The examiner noted the Veteran's 
bereavement excuse for drinking was questionable because it 
was already used as an excuse a year earlier.  The examiner 
stated that the Veteran's story and reliability were 
questioned because of inconsistencies and the repetition of 
the excuse to use alcohol.  The examiner diagnosed recurrent 
major depressive disorder, in partial remission.  

The Veteran underwent another VA examination in June 2008.  
He stated that he was hospitalized twice for suicide attempts 
by overdose of sleeping medications.  He reported 
hyperarousal.  He stated that he had problems falling asleep 
and staying asleep.  He reported being anxious and had a 
history of panic attacks.   He stated that panic attacks 
occurred multiple times per week and inhibited his work.  He 
reported that he avoided going to work and missed a lot of 
days.  He stated that he avoided driving in traffic, being in 
crowded busy places, attending parties or going to bars, 
using public transportation, or having confrontations.  He 
admitted to auditory hallucinations.  He reported frequently 
being convinced that others were talking negatively about 
him, and this seemed to be worse when taking more sleeping 
medication.  He stated that he struggled with thoughts of 
suicide, which tended to come and go.  He reported that his 
last overdose was about two years earlier.  He related some 
of his depression to difficulties with interacting with 
others or disappointments in others.  

Upon mental status examination, the Veteran was depressed 
with restricted affect.  He showed poor memory skills with 
very scattered poor responses.  He was able to maintain 
activities of daily living, including his own personal 
hygiene.  There was no worsening of the Veteran's condition.  
There were no remissions during the previous year.  Symptoms 
were continuous.  The Veteran had no problems with drug or 
alcohol abuse.  His thought processes and communication were 
significantly impaired by difficulties with short-term memory 
and concentration.  Social functioning was impaired by the 
Veteran's high level of anxiety due to PTSD.  The Veteran was 
employable from a psychiatric standpoint, with the ideal 
setting being one in which he had little or no contact with 
the public and very loose supervision.  The examiner 
diagnosed PTSD and depressive disorder, not otherwise 
specified.  The examiner noted that the Veteran had 
occupation and social impairment with reduced reliability and 
productivity due to symptoms of flattened affect, panic 
attacks more than once a week, some difficulty understanding 
complex commands, impaired judgment and impaired abstract 
thinking, disturbances of motivation and mood with difficulty 
establishing and maintaining effective work and personal 
relationships.  

The Veteran testified at the June 2009 Board hearing that he 
thought of suicide daily and acted on those thoughts 3 times.  
He stated that he has a very difficult time working and has 
been written up for missing work.  He testified that he 
strays away from social activities.  He reported that he is 
unable to function due to anxiety about 10 times per year.  
He stated that his psychiatric disabilities have gotten worse 
over the previous 2 or 3 years.  He testified that he has 
problems with impulsivity and speech.  

Prior to May 30, 2007, there is no objective evidence that a 
rating in excess of 50 percent is warranted for the Veteran's 
psychiatric disability.  Although the March 2005 VA 
examination reflects that the Veteran was previously 
hospitalized for a suicide attempt, there is no indication 
that other symptoms of the Veteran's depressive disorder met 
or more nearly approximated the criteria for a 70 percent 
schedular rating.  There was no documentation of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  For example, the Veteran stated that he was 
gainfully employed at the March 2005 VA examination.  
Moreover, the March 2005 VA examiner noted that the Veteran 
had problems with his girlfriend, although the examiner noted 
that these problems were not related to depression.  

Consequently, the competent medical evidence of record does 
not support the assignment of a rating in excess of 50 
percent prior to May 30, 2007.

From July 1, 2007, the Board acknowledges that the Veteran 
shows some of the symptoms listed for a 70 percent rating.  
Specifically, the June 2008 VA examination reflects that the 
Veteran had impaired social functioning.  Moreover, the 
Veteran's June 2009 Board hearing testimony reflects 
impairment of impulse control, an inability to establish and 
maintain effective relationships, suicidal ideation, 
difficulty adapting to work, as well as an inability to 
function due to anxiety about 10 times per year.  After 
reviewing the evidence and comparing the PTSD manifestations 
to the regulatory criteria, the Board is led to conclude that 
the current PTSD disability picture arguably more nearly 
approximates the criteria for a 70 percent rating.  Under 38 
C.F.R. § 4.7, a 70 percent rating is therefore warranted.  

However, the Board also concludes that the clear 
preponderance of the evidence is against a rating in excess 
of 70 percent.  Virtually none of the symptoms listed for a 
100 percent rating have been demonstrated.  




ORDER

A rating in excess of 50 percent for depressive disorder with 
insomnia prior to May 30, 2007 is not warranted.

A rating of 70 percent for PTSD from July 1, 2007 is 
warranted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


